Citation Nr: 0607622	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from 1969 to 1970.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDING OF FACT

On March 10, 2006, prior to the promulgation of a decision in 
the appeal, the appellant submitted a written request 
withdrawing from appellate consideration the issue of 
entitlement to service connection for hearing loss of the 
left ear.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to service 
connection for hearing loss of the left ear have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

On March 10, 2006, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) in which he expressed his 
desire to withdraw from appellate consideration his pending 
claim of entitlement to service connection for hearing loss 
of the left ear.

Inasmuch as the appellant has withdrawn the issue of 
entitlement to service connection for hearing loss of the 
left ear from further review on appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Since the Board 
lacks jurisdiction to review that particular issue on appeal, 
the issue is accordingly dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for hearing loss of the left ear is dismissed.



____________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


